Citation Nr: 0633675	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-00 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a right foot 
condition.

4.  Entitlement to service connection for a left foot 
condition.

5.  Entitlement to service connection for left hip arthritis.

6.  Entitlement to service connection for a pinched nerve of 
the left leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1966 
and from August 1966 to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge (VLJ) at the RO.  In December 
2005, his representative clarified that the veteran wanted a 
hear before a VLJ at the Board.  This hearing was scheduled 
in April 2006, but the veteran, without explanation did not 
appear for the hearing.  The hearing request is deemed 
withdrawn.  38 C.F.R. § 20.702(d) (2006).

The issues of entitlement to service connection for sleep 
apnea and left and right foot conditions are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1. There is no evidence or diagnosis of a chronic back 
disability in service and there is no competent evidence that 
a current back disability is related to service.

2.  Current left hip arthritis has not been demonstrated, and 
there is no competent evidence relating a current hip 
disability to service.

3.  There is no current evidence of a pinched nerve of the 
left leg. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated due 
to active service, nor may arthritis of the back be presumed 
to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  Arthritis of the left hip was not incurred in or 
aggravated due to active service, nor may it be presumed to 
have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

3.  A pinched nerve of the left leg was not incurred in or 
aggravated due to active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b) (1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was provided with preadjudication VCAA notice by 
an October 2003 letter.  This letter told the veteran what 
evidence was needed to substantiate the claim for service 
connection for his disabilities.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The letter asked the 
veteran to notify VA if he knew of any evidence or 
information that he thought would support his claim.  It also 
asked him to send any medical reports he might have.  This 
met the requirement to notify the veteran to send any 
relevant evidence in his possession.  

The VCAA notice letter did not contain information regarding 
the assignment of an effective date for an award of 
compensation for service connection.  However, as the 
veteran's claims are being denied and no effective date will 
be assigned, the failure to provide the veteran with this 
information cannot possibly result in any harm to his claim.  
The denial of his claim also means that a percentage rating 
will not be assigned, thus that element of Dingess notice is 
not implicated in this case.  38 U.S.C.A. § 1311 (West 2002 & 
Supp. 2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's available service medical records 
have been obtained.  All identified private medical records 
have been obtained, as have post service medical records from 
various military bases.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

With regard to the back disability claim, the veteran has 
asserted that this disability is the result of a pinched 
nerve in service.  There is no competent evidence linking a 
current back disability to such a pinched nerve, or to any 
other incidence of service, and the veteran has not reported 
a continuity of symptomatology since service.  In the absence 
of competent evidence that the current disability may be 
related to service an examination is not necessary.

The veteran also contends that he has left hip arthritis as 
the result of the pinched nerve in service.  X-ray studies 
have shown not left hip arthritis, and there is no competent 
evidence relating a current left hip disability to service.  
An examination is not warranted for this claim, because there 
is no competent evidence that a current disability may be 
related to service.

The veteran has not reported any current symptoms of pinched 
nerve in the left leg, and there is no other evidence of a 
current pinched nerve.  Accordingly, because there is no 
competent evidence of a diagnosis or signs or symptoms of the 
claimed disability, an examination is not required in regard 
to the claim for service connection for a pinched nerve of 
the left leg.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disease is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

Back

The service medical records are negative for complaints 
involving the back or for a diagnosis of a back disability.  

A May 1981 X-ray study of the lumbosacral spine was obtained 
after the veteran complained of numbness along the lateral 
aspect of the mid thigh, leg, and foot.  This study showed 
straightening presumably secondary to muscle spasm.  However, 
no other pathology was noted.  

The April 1986 retirement examination found that the spine 
was normal.  The veteran denied recurrent back pain on a 
Report of Medical History obtained at that time.  

The post service medical records first show the presence of a 
back disability on a December 2001 X-ray study.  The 
examination was interpreted as showing mild disc space 
narrowing, osteophytosis, and facet sclerosis.  The 
impression was mild degenerative changes.  A magnetic 
resonance imaging study was recommended, although there is no 
indication that this was conducted.  

This evidence satisfies the element of a current disability.

The service medical records do not show a pinched nerve, 
although the muscle spasm noted in service arguably satisfies 
the requirement for an in-service disease or injury.

The remaining question is whether there is evidence linking 
the current back disability to service.  

Aside from the single report of symptoms in May 1981, there 
is no evidence of a chronic back disability during service or 
for many years thereafter.  The May 1981 X-ray study obtained 
five years prior to the veteran's retirement was negative for 
degenerative changes or other chronic pathology.  The April 
1986 retirement examination and medical history were also 
negative for a back disability.  There is no evidence of a 
pinched nerve of the back during service.  

The earliest evidence to show the existence of a chronic back 
disability is the December 2001 X-ray study conducted 
approximately 15 years after discharge and 20 years after the 
normal X-ray study, and there is no competent medical opinion 
that relates the current disability to service.  

The veteran has opined that the current back disability is 
related to a pinched nerve in service, but as a layman he is 
not competent to provide an opinion as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Absent competent evidence linking the current disability to 
service, the preponderance of the evidence is against the 
claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).



Left Hip and Pinched Nerve Left Leg

The veteran contends that he sustained a pinched nerve in his 
left leg during service.  He argues that this caused him to 
develop arthritis in his left hip.  

The service medical records are negative for evidence of a 
pinched nerve of the left leg and for arthritis of the left 
hip.  The April 1986 retirement examination found that the 
lower extremities were normal.  The neurologic examination 
was also normal.  The veteran answered "yes" to a history 
of swollen or painful joints and for arthritis, rheumatism, 
or bursitis on a Report of Medical History completed at this 
time.  However, this report states that this was in reference 
to the veteran's right shoulders and knees.  There was no 
mention of the left hip or leg.  

The post service medical records are negative for evidence of 
a left hip disability, and for evidence of a pinched nerve of 
the left leg.  A November 2001 X-ray study of the left hip 
was normal.  

There is no medical evidence of either a left hip disability 
or a pinched nerve of the left leg during service.  In 
addition, there is no medical evidence that the veteran 
currently has either of these disabilities.  Without evidence 
of a current disability, the veteran's claims must be denied.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  

The veteran has diagnosed a pinched nerve in service and 
current left hip arthritis, but as a lay person, he is not 
competent to offer a diagnosis.  Grottveit.

As noted earlier he has not reported current symptoms of a 
pinched nerve, nor is there evidence of a left hip disability 
other than arthritis.

Because there is no competent evidence of current left hip 
arthritis, of a link between any current left hip disability 
and service, or of current pinched nerve of the left hip, the 
preponderance of the evidence is against the claims for 
service connection, and they are also denied.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Entitlement to service connection for a back condition is 
denied. 

Entitlement to service connection for left hip arthritis is 
denied. 

Entitlement to service connection for a pinched nerve of the 
left leg is denied. 


REMAND

The current medical evidence contains findings of sleep 
apnea.  The veteran has reported that symptoms of sleep apnea 
were present in service and continued to the present.  On VA 
heart examination in February 2004, the examiner diagnosed 
palpitations, hypertension and sleep apnea.  The examiner 
added that "the symptoms the patient is complaining of are 
very similar to those ...in active military service."  It is 
unclear whether the examiner was attributing the sleep apnea 
to service, since the purpose of the examination, and most of 
its focus, was on heart disease.  An examination is needed to 
obtain a clear opinion as to whether current sleep apnea had 
its onset in service.

The veteran has also reported the onset of bilateral foot 
symptoms in service with a continuity of symptomatology up to 
the present.  These reports trigger VA's duty to provide an 
examination.  38 U.S.C.A. § 5103A(d); Kowalski v. Nicholson, 
19 Vet App 171 (2005).

Accordingly, the case is REMANED for the following:

1.  Provide the veteran a VA sleep 
disorders examination.  The examiner 
should review the claims folder.  After 
the examination and review of the claims 
folder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that current sleep apnea had its 
onset in service, became permanently 
worse in service, or is otherwise related 
to a disease or injury in service.  The 
examiner should provide a rationale for 
these opinions.

2.  Provide the veteran a VA orthopedic 
or podiatry examination.  The examiner 
should review the claims folder.  After 
the examination and review of the claims 
folder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current foot disability 
had its onset in service, became 
permanently worse in service, or is 
otherwise related to a disease or injury 
in service.  The examiner should provide 
a rationale for these opinions.

3.  After ensuring that all requested 
opinions have been obtained, readjudicate 
the claims on appeal.  If any claim 
remains denied, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that the examinations requested in 
this remand are necessary to evaluate his claims.  Failure, 
without good cause, for these examinations could result in 
the denial of the claims.  38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


